Fourth Court of Appeals
                                 San Antonio, Texas
                                      November 8, 2019

                                    No. 04-19-00729-CV

Elsa PRADO, Individually and As Representative of the Estate of Rolando Prado, Jr., Deceased,
     and as Next Friend of A.P., Minor; Elizabeth Prado; Rolando Prado; and Maria Prado,
                                          Appellants

                                              v.

                       UNION PACIFIC RAILROAD COMPANY,
                                    Appellees

                 From the 81st Judicial District Court, La Salle County, Texas
                             Trial Court No. 16-07-00095-CVL
                         Honorable Susan D. Reed, Judge Presiding


                                       ORDER
       On November 5, 2019, after the reporter’s record was overdue and the court reporter
advised this court that Appellants had not paid the fee to prepare the reporter’s record, we
ordered Appellants to provide written proof to this court that the fee has been paid.
       On November 6, 2019, Appellants filed a written response showing they have made
arrangements to pay the reporter’s fee. Our November 5, 2019 order is satisfied.
       The reporter’s record is due on December 6, 2019. See TEX. R. APP. P. 35.3(c).




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2019.


                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court